DETAILED ACTION
Response to Amendment
1.	The amendment filed on 11/11/2021 has been entered.  Claims 1, 7, 9, and 15 have been amended. No claims have been added or cancelled. Accordingly, claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 3-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 11, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0361916 (Weaver) in view of US 20140067836 (hereinafter Holmes)
	As for claims 1 and 15 Weaver discloses: generating a query tree that represents a database query that contains an expression that is represented by a subtree of the query tree (See paragraph 0229 note the correct data center replicates/generates a complex query subtree for execution);; executing the sequence of DSL instructions to evaluate the expression during execution of the database query (See paragraphs 0025 and 0147 note once the translation is performed and the DSL sequences are generated the system executes the query).
While Weaver discloses generating a sequence of domain specific language (DSL) instructions that represents the subtree (See paragraphs 0014 note the system expresses the queries in a sequence of domain specific language) Weaver does not explicitly disclose generating in response to said generating the query tree a sequence of domain specific language (DSL) instructions that represents the subtree. Holmes however renders obvious generating in response to said generating the query tree a sequence of domain specific language (DSL) instructions that represents the subtree (See paragraphs 0024, 0039 and 0049 note Holmes discloses: automatic generation of a DSL procedure in response to the generation of a query between the frontend and backend based on the requested report, moreover as paragraph 0024 states the expressions and request can be generated as nodes). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Holmes into the system of Weaver. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest 

As for claims 2 and 16 Weaver discloses: first executing, by an initial interpreter, the sequence of DSL instructions to generate a first portion of a result for the database query (See paragraph 0140 note the system can generate partial results for partially applied queries); applying a Futamura projection to generate an optimized interpreter based on the sequence of DSL instructions and the initial interpreter (See paragraphs 0114  note according to the specification Futamura projection shrinks and accelerates the codebase during interpretation saving resources and time by using intermediate reusable results, likewise paragraphs 0114 disclose using various forms of intermediate data to save time and resources).; second executing, by said optimized interpreter, the sequence of DSL instructions to generate a second portion of said result for the database query (See paragraph 0140 note each portion of a partially applied query must be executed).

	As for claims 11 and 18 the rejection of claim 1 or 15 is incorporated respectively and further Weaver discloses: said expression of the database query accesses a plurality of table columns (See paragraphs 0112-0115 note the intermediate data is based on columnar analytics); said generating the sequence of DSL instructions comprises generating a respective local variable declaration for each table column of the plurality of table columns (See paragraphs 0228 note the request is forwarded to the respective node that owns the data which contains local variables to use the intermediate columnar data).

	As for claims 14 and 20 the rejection of claim 1 or 15 is incorporated respectively and further Weaver discloses: said expression of the database query accesses a database table column (See paragraphs 0112-0115 note the intermediate data is based on columnar analytics); said generating the sequence of DSL instructions comprises generating at least one type-specific instruction based on a datatype of the database table column (See paragraph 0139-0143 note the reusable views are based on the columnar analytics) 



5.	Claims 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Holmes as applied to claims 1 and 15 above, and further in view of US 2014/0181073 (hereinafter Wong).

As for claims 12 and 19 the rejection of claims 1 or 15 is incorporated respectively and further Wong discloses: said generating the sequence of DSL instructions comprises generating a tree node that contains the sequence of DSL instructions (See paragraphs 0046-0048 note the tree comprising the instructions is generated from the query) ; said generating the query tree that represents the database query comprises replacing said subtree of the query tree with said tree node (See paragraphs 0047-0049 note the appropriate nodes in the syntax tree are replaced creating a modified tree). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Wong into the system of Weaver and Holmes. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Wong’s teaching would enable users of the Weaver and Holmes system to have more efficient processing.

As for claim 13 the rejection of claim 1 is incorporated respectively and further Wong renders obvious: wherein said tree node and said subtree of the query tree comprises a same plurality of leaf nodes (note nodes with and parents end up with subtrees with the same number of leaf nodes). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Wong into the system of Weaver and Holmes. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Wong’s teaching would enable users of the Weaver and Holmes system to have more efficient processing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 12, 2022